Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/28/2022 has been entered. Claims 1-20 are pending. 

Drawings
The drawings were received on 3/28/2022.  These drawings are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, III (US 2010/0254125) (hereinafter Jones) in view of Chong et al. (US 2018/0187403) (hereinafter Chong).
Re claim 1: Jones teaches a lighting system for fixtures comprising: a removable facade (41, 51, 61, 71, fig. 1) configured to a fixture (21, fig. 1), the removable facade (41, 51, 61, 71) including: an outermost apron (51, fig. 1) including at least one opening (opening of 51, fig. 1); a first panel (61, fig. 1) configured to enable the passing of light (translucent light diffuser, see para [0025]), the first panel (61) connected to the outermost apron (51) or an at least one reinforcement element (71, fig. 1), the at least one reinforcement element (71, fig. 1) is configured to connect to the fixture (21) and the removable façade (41, 51, 61, 71); and at least one light source (43, fig. 1) configured to emit light which can pass through (see para [0025]) the first panel (61) and the at least one opening (opening of 51) of the outermost apron (51), wherein the at least one light source (43) is connected to a second panel (41, fig. 1).  
However, Jones fails to teach the removable façade configured to releasably couple to a fixture; wherein the at least one reinforcement element includes spaced apart first and second reinforcement elements configured to abut against the fixture; and wherein opposite sides of the second panel are operably connected to the first and second reinforcement elements for releasably coupling the second panel to the fixture.  
Chong teaches a removable facade (431, fig. 1) configured to releasably couple to a fixture (400, fig. 1);at least one reinforcement element (418, 429, fig. 11) is configured to connect to the fixture (400, fig. 11) and the removable façade (431, fig. 11); wherein the at least one reinforcement element (418, 429) includes spaced apart first and second reinforcement elements (418, 429) configured to abut against the fixture (418 abuts against 401 of 400, fig. 9), wherein opposite sides of the second panel (412, figs. 9 and 11) are operably connected to the first and second reinforcement elements (429) for releasably coupling (releasable via 418) the second panel (412) to the fixture (400).  
Therefore, in view of Chong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add spaced apart first and second reinforcement elements to the at least one reinforcement element where the removable façade is configured to be releasably coupled to the fixture, the at least one reinforcement element includes spaced apart first and second reinforcement elements configured to abut against the fixture, and opposite sides of the second panel are operably connected to the first and second reinforcement elements for releasably coupling the second panel to the fixture, in order to removably attach a replaceable panel without removing the sink or adjusting plumbing or drain connections.

Re claim 4: Jones teaches the second panel (41, fig. 1) is a flat sheet panel (see fig. 1) or a flat sheet panel with an L-fold (see fig. 1).  

Re claim 5: Jones teaches the light source (43, fig. 1) is configured to emit light through an opening (opening of 51) defined between the outermost apron (51) and second panel (41) or the fixture (21).  

Re claim 6: Jones teaches the outermost apron (51, fig. 1) defines two ends (top and bottom ends of 51, fig. 1) configured to connect to the fixture (21, fig. 1).  

Re claim 7: Jones teaches at least one profile (profile of 31, fig. 1) configured to receive at least one of the opposite sides of the second panel (side of 71 facing 33 can be slide in between 31, fig. 1) and to connect to the at least one reinforcement element or the fixture (21, fig. 1).  
However, Jones is silent about the at least one profile configured to slidably receive the second panel.
Chong teaches at least one profile (profile of 308, fig. 6) configured to slidably receive (slid, see para [0035]) the second panel (118, fig. 1).
Therefore, in view of Chong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second panel of Jones slideable relative to the at least one profile, in order to removably attach a replaceable panel without removing the sink or adjusting plumbing or drain connections.

Re claim 8: Jones teaches the outermost apron (51, fig. 1) defines at least a C-shape profile (top middle and left sides can form a C-shape, fig. 1).

Re claim 9: Jones fails to teach the second panel is configured to slide relative to the at least one profile.  
Chong teaches a second panel (118, fig. 1) is configured to slide (slid, see para [0035]) relative to the at least one profile (profile of 308, fig. 6).
Therefore, in view of Chong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second panel of Jones slideable relative to the at least one profile, in order to allow easy mounting of the second panel.

Re claim 16: Jones teaches an apron for a sink, comprising: a mounting element (31, fig. 1) configured to connect the apron (41, 51, 61, 71) onto a sink (21); a removable panel (41, fig. 1) connected to the mounting element (31) via a profile (profile of 31, fig. 1); a light fixture (43, fig. 1) connected to the removable panel (41); and a substrate (61, fig. 1) connected to the apron (41, 51, 61, 71) and configured to diffuse (translucent light diffuser, see para [0025]) emitted light via the light fixture (43), wherein the apron (41, 51, 61, 71) includes at least one opening (opening of 51, fig. 1) configured for the passing of light (see para [0025]).
However, Jones is silent about the removable panel is slidably received within the profile.
Chong teaches a removable panel (118, fig. 1) is slidably received (slid, see para [0035]) within the profile (profile of 308, fig. 6).
Therefore, in view of Chong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the removable panel of Jones slideable within the at least one profile, in order to removably attach a replaceable panel without removing the sink or adjusting plumbing or drain connections.

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, III (US 2010/0254125) (hereinafter Jones) in view of Chong et al. (US 2018/0187403) as applied to claim 1 above, and further in view of Colacilli (US 2015/0345736).
Re claim 2: Jones in view of Chong fails to teach the at least one light source is a LED strip.  
Colacilli teaches the at least one light source (24, fig. 4) is a LED strip (see para [0014] and fig. 4).  
Therefore, in view of Colacilli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Jones with an LED light strip, in order to provide higher brightness and energy efficient lighting.

Re claim 3: Jones in view of Chong fails to teach the at least one light source is fastened to the second panel via epoxy.  
Colacilli teaches the at least one light source (24, fig. 4) is fastened to the second panel (32, fig. 4) via epoxy (insulative epoxy, see para [0014]).  
Therefore, in view of Colacilli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Jones with an LED light strip where the light source is fastened to the second panel via epoxy, in order to provide higher brightness and energy efficient lighting.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, III (US 2010/0254125) (hereinafter Jones) in view of Chong et al. (US 2018/0187403) as applied to claim 1 above, and further in view of Anderson (US 9,464,771).
Re claim 10: Jones in view of Chong fails to teach a cap configured to enable the passing of light and configured to operably connect to the apron or the sink, the cap being disposed between the apron and the fixture, below the sheet panel.  
Anderson teaches a cap (64, fig. 4) configured to enable the passing of light and configured to operably connect to the apron (40, fig. 4) or the sink, the cap being disposed between the apron (40) and the fixture (14, fig. 4), below the sheet panel (12, fig. 4).
Therefore, in view of Anderson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Jones with the light source of Anderson with a cap a cap configured to enable the passing of light and configured to operably connect to the apron or the sink, the cap being disposed between the apron and the fixture, below the sheet panel, in order to protect the light source and prevent damage within the lighting system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, III (US 2010/0254125) (hereinafter Jones) in view of Chong et al. (US 2018/0187403) as applied to claim 1 above, and further in view of Jumalon (US 2005/0223486).
Re claim 11: Jones teaches the fixture (21, fig. 1) is a sink (see fig. 1).
However, Jones in view of Chong fails to teach the second panel is a sheet metal panel.
Jumalon teaches a second panel (20, fig. 1) is a sheet metal panel (thing sheet of metal, see para [0012])
Therefore, in view of Jumalon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the second panel of Jones to a sheet metal material, in order to improve heat dissipation of the light source.
Jones discloses the claimed invention except for the second panel is a sheet metal panel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the second panel to be a sheet metal panel to increase heat dissipation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, III (US 2010/0254125) (hereinafter Jones) in view of Chong et al. (US 2018/0187403) as applied to claim 1 above, and further in view of Spencer et al. (US 2020/0124272) (hereinafter Spencer).
Re claim 17: Jones fails to teach the lighting fixture is a programmable LED light connected to a receiver, wherein the receiver is controlled by a mobile device or a remote controller and connected to the mobile device or the remote controller via WIFI or Bluetooth protocols.  
Spencer teaches the lighting fixture (102b, fig. 1) is a programmable LED light (106, fig. 1) (light emitting diodes, see para [0026]) connected to a receiver (108, 110, 112, fig. 1), wherein the receiver (108, 110, 112) is controlled by a mobile device or a remote controller (146, fig. 1) and connected to the mobile device or the remote controller (146) via WIFI or Bluetooth protocols (WiFi, Bluetooth, see para [0003]).
Therefore, in view of Spencer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Jones with a programmable LED light connected to a receiver, wherein the receiver is controlled by a mobile device or a remote controller and connected to the mobile device or the remote controller via WIFI or Bluetooth protocols, in order to provide variable lighting color and remote control of the light source.

Re claim 18: Jones fails to teach the receiver is an LED controller or an RGB LED controller that can enable color changing control and remote operation of the LED light.  
Spencer teaches the receiver (108, 110, 112, fig. 1) is an LED controller (LEDs are controlled, see para [0107]) or an RGB LED controller (RGB sets of LEDs, see para [0100]) that can enable color changing control (see para [0091]) and remote operation of the LED light (see para [0100]).  
Therefore, in view of Spencer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Jones with a programmable LED light connected to a receiver, where the receiver is an LED controller or an RGB LED controller that can enable color changing control and remote operation of the LED light, in order to provide variable lighting color and remote control of the light source.

Re claim 19: Jones fails to teach the receiver enables voice controlling of the LED light via a mobile device or a remote controller.  
Spencer teaches the receiver (108, 110, 112, fig. 1) enables voice controlling of the LED light via a mobile device or a remote controller (voice activated devices, see para [0003], [0045], [0062]).  
Therefore, in view of Spencer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Jones with a programmable LED light connected to a receiver, where the receiver enables voice controlling of the LED light via a mobile device or a remote controller, in order to provide variable lighting color and remote control of the light source.

Re claim 20: Jones fails to teach the mobile device is selected from a portable computer, smart phone, remote control, or a non-mobile device such as a desktop computer.  
Spencer teaches the mobile device is selected from a portable computer (laptop, see para [0034]), smart phone (smartphone, see para [0003]), remote control (remote control, see para [0061]), or a non-mobile device such as a desktop computer (desktop computer, see para [0034]).  
Therefore, in view of Spencer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Jones where the mobile device is selected from a portable computer, smart phone, remote control, or a non-mobile device such as a desktop computer, in order to provide variable lighting color and remote control of the light source.

Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a method for illuminating a fixture comprising: providing an apron defining an interior space and having at least one opening configured to allow the passing of light coming from an interiorly disposed light source; providing a first panel, second panel, at least one reinforcement, and a light source, all disposed about the interior space; connecting the first panel to the apron in such a way that the first panel allows the passing of light coming from the light source through the at least one opening of the apron; connecting at least one reinforcement element to the apron or the first panel or the fixture; connecting at least one profile to the at least one reinforcement in such a way that enables operably connection of the second panel to thereof; fastening the at least one reinforcement to the fixture and the apron while defining an access opening and a space between the apron and the fixture, wherein the access opening and the interior space are connected; fastening the light source to the second panel; inserting the second panel through the opening into the interior space, between the apron and the fixture; operably connecting the second panel to the at least one profile; and powering the light source to activate passing of light through the first panel, the at least one opening, and the access opening as specifically called for in the claimed combinations.
Claims 13-15 are allowed since they are dependent upon claim 12.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paone (US 8,156,580), Eilmus et al. (US 2021/0404643) (hereinafter Eilmus), and Eilmus (EP 3670768) disclose a similar apron for a sink.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875